

117 HR 3366 IH: Supporting Small Business and Career and Technical Education Act of 2021
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3366IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Williams of Texas (for himself and Ms. Newman) introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Small Business Act to include requirements relating to graduates of career and technical education programs or programs of study for small business development centers and women’s business centers, and for other purposes.1.Short titleThis Act may be cited as the Supporting Small Business and Career and Technical Education Act of 2021.2.Sense of CongressIt is the sense Congress that—(1)career and technical education provides individuals with coherent and rigorous content aligned with challenging academic standards and relevant technical knowledge and skills needed to prepare for further education and careers in current or emerging professions;(2)career and technical education provides technical skill proficiency, an industry-recognized credential, a certificate, or an associate degree;(3)career and technical education includes competency-based applied learning which contributes to the academic knowledge, higher-order reasoning and problem-solving skills, work attitudes, general employability skills, technical skills, occupation-specific skills, and knowledge of all aspects of an industry, including entrepreneurship, of an individual;(4)employment opportunities provided through recognized postsecondary credentials (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)) are as important to the advancement of the economy of the United States as any other domestic business sector; (5)career and technical professions are desirable and often high-skill, high-wage occupations; and(6)career and technical education provides individuals with just as competitive and practical of a career path as attending a traditional four-year college or university.3.Inclusion of career and technical education(a)DefinitionSection 3 of the Small Business Act is amended by adding at the end the following new subsection:(gg)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)..(b)Small business development centersSection 21(c)(3) of the Small Business Act (15 U.S.C. 648(c)(1)) is amended—(1)in subparagraph (T), by striking and at the end;(2)in clause (v) of the first subparagraph (U) (relating to succession planning), by striking the period at the end and inserting a semicolon;(3)in second subparagraph (U) (relating to training on domestic and international intellectual property protections)—(A)in clause (ii)(II), by striking the period at the end and inserting a semicolon; and(B)by redesignating such subparagraph as subparagraph (V); and(4)by adding at the end the following new subparagraphs:(W)assisting small businesses in hiring graduates from career and technical education programs or programs of study; and(X)assisting graduates of career and technical education programs or programs of study in starting up a small business concern..(c)Women’s business centersSection 29(b) of the Small Business Act (15 U.S.C. 656(b)) is amended—(1)in paragraph (2), by striking and at the end;(2) in paragraph (3), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following new paragraphs:(4)assistance for small business concerns to hire graduates from career and technical education programs or programs of study; and(5)assistance for graduates of career and technical education programs or programs of study to start up a small business concern..